DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to submission filed 13 July 2022 for application 16/202,249. Claim 25 has been amended. Claims 23 and 26 have been cancelled. Currently, claims 1-22, 24, 25, and 27 are pending and have been examined.  
The objection to claim 25 has been withdrawn in view of the amendments made.
Applicant’s arguments with respect to the U.S.C. §102(a)(1) rejection of claims 1-10, 12-22, 24, 25, and 27  and U.S.C. §103 rejection of claim 11 using the Dhurandhar et al (Explanations based on the Missing: Towards Contrastive Explanations with Pertinent Negatives, 2018) reference have been fully considered and are persuasive. Hence, this rejection been withdrawn in view of the arguments and affidavit submitted.
	

Response to Arguments
Applicant’s arguments, see Pages 13 and 14 of remarks, filed 13 July 2022, with respect to the rejection of claims under 35 USC § 101 have been fully considered but are not persuasive. Specifically, applicant argues that the claimed invention is patent eligible under Step 2A, prong two and that  the claimed invention recites additional elements that integrate the judicial exception into a practical application. For example, the claimed invention applies or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Applicant continues to argue that the claimed invention maintains the classification and distinguishes the classification from a second input that is closest to the classification but is identified as the second classification based on an analysis using the minimally sufficient component and the contrastive characteristics or features and that this includes a practical application by improving machine learning identification of input elements from one another and as identified by the inventors, such a distinction in machine learning has been impossible to capture as the distinction between elements that is minimally sufficient to classify while necessarily absent to maintain the classification has only been achievable by a human and thus, the combination of elements is a meaningful way to use the alleged judicial exception beyond generally linking the use of the judicial exception to a particular technology. Examiner respectfully disagrees because in Step 2A, prong 2 of the analysis, the limitation, a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising some steps) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. The rest of the limitations of the independent claim 1, under the broadest reasonable interpretation, cover performance of the limitations in the mind and so, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the step 2A prong 2 and step 2B of the analysis, the identified additional element is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception and thus fails to add an inventive concept to the claim. The claims are therefore not patent eligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22, 24, 25, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process), and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
In the next step (Step 2A, prong 1) of the analysis, the limitations of highlighting a minimally sufficient component in an input to justify a classification; classifying the input as the classification based on the minimally sufficient component; identifying contrastive characteristics or features of the input that are minimally and critically absent, the contrastive characteristics or features being different from the minimally sufficient component and necessarily absent from the input to prevent the classification from changing to a second classification that is different from the classification; and maintaining the classification and distinguishing the classification from a second input that is closest to the classification but is identified as the second classification based on an analysis using the minimally sufficient component and the contrastive characteristics or features, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising some steps) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising some steps, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, in the Step 2A, prong 1 of the analysis, the limitations of finding a sufficient minimal amount of features in the input that are sufficient in themselves to yield a same classification; finding an absent minimal amount of features that should be absent in the input to prevent a classification result from changing; and providing an explanation of the input based on the sufficient minimal amount of features and the absent minimal amount of features, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 3, in the Step 2A, prong 1 of the analysis, the limitations of, wherein the identifying identifies pertinent negatives as the contrastive characteristics or features that are minimally and critically absent from the input, and wherein the highlighting highlights pertinent positives as the minimally sufficient component in the input to justify the classification, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 4, in the Step 2A, prong 1 of the analysis, the limitations of wherein the pertinent negative is found by solving the following optimization problem:
                      
    PNG
    media_image1.png
    527
    611
    media_image1.png
    Greyscale

under the broadest     reasonable interpretation, involves mathematical formula, relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 5, in the Step 2A, prong 1 of the analysis, the limitations of wherein the pertinent negative is found by solving an optimization problem for an interpretable perturbation to determine a difference between most probable class predictions, under the broadest reasonable interpretation, involves mathematical formula, relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 6, in the Step 2A, prong 2 of the analysis, the limitation of wherein the sufficient minimal amount of features and the absent minimal amount of features are enhanced via an auto-encoder, under the broadest reasonable interpretation, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than the sufficient minimal amount of features and the absent minimal amount of features are enhanced via an auto-encoder) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the sufficient minimal amount of features and the absent minimal amount of features are enhanced via an auto-encoder, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, in the Step 2A, prong 1 of the analysis, the limitations of wherein the finding the sufficient minimal amount of features and the finding the absent minimal amount of features use a projected fast iterative shrinkage-thresholding algorithm to solve for each, respectively, under the broadest reasonable interpretation, involves mathematical formula, relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 8, in the Step 2A, prong 1 of the analysis, the limitations of wherein the pertinent positive is found by solving the following optimization problem:

    PNG
    media_image2.png
    287
    578
    media_image2.png
    Greyscale
															under the broadest reasonable interpretation, involves mathematical formula, relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 9, in the Step 2A, prong 1 of the analysis, the limitations of wherein the minimally sufficient component comprises a pertinent positive indicating a feature present in a correct classification of the classification, and wherein the contrastive characteristics or features comprise a pertinent negative indicating a feature absent from the correct classification of the classification, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 10, in the Step 2A, prong 1 of the analysis, the limitations of wherein the highlighting identifies a feature present in a correct classification of the classification, and wherein identifying identifies a feature that is not intended to be in the input of the correct classification of the classification, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 11, in the Step 2A, prong 2 of the analysis, the limitation, embodied in a cloud-computing environment, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the cloud-computing environment. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 12, according to the first step (Step 1) of the 101 analysis, claim 12 is directed to a computer program product (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next Step 2A, prong 1 of the analysis, the limitations of  highlighting a minimally sufficient component in an input to justify a classification; classifying the input as the classification based on the minimally sufficient component; identifying contrastive characteristics or features of the input that are minimally and critically absent, the contrastive characteristics or features being different from the minimally sufficient component and necessarily absent from the input to prevent the classification from changing to a second classification that is different from the classification; and maintaining the classification and distinguishing the classification from a second input that is closest to the classification but is identified as the second classification based on an analysis using the minimally sufficient component and the contrastive characteristics or features, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a computer program product for contrastive explanations for interpreting a deep neural network, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a computer program product comprising a computer-readable storage medium having program instructions executable by a computer) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a computer program product comprising a computer-readable storage medium having program instructions executable by a computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, in the Step 2A, prong 1 of the analysis, the limitations of finding a sufficient minimal amount of features in the input that are sufficient in themselves to yield a same classification; finding an absent minimal amount of features that should be absent in the input to prevent a classification result from changing; and providing an explanation of the input based on the sufficient minimal amount of features and the absent minimal amount of features, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 14, in the Step 2A, prong 1 of the analysis, the limitations of wherein the identifying identifies pertinent negatives as the contrastive characteristics or features that are minimally and critically absent from the input, and wherein the highlighting highlights pertinent positives as the minimally sufficient component in the input to justify the classification, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 15, in the Step 2A, prong 1 of the analysis, the limitations of wherein the pertinent negative is found by solving the following optimization problem:
                           
    PNG
    media_image3.png
    483
    594
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    39
    428
    media_image4.png
    Greyscale
under the broadest reasonable interpretation, involves mathematical formula, relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 16, in the Step 2A, prong 1 of the analysis, the limitations of wherein the pertinent negative is found by solving an optimization problem for an interpretable perturbation to determine a difference between most probable class predictions, under the broadest reasonable interpretation, involves mathematical formula, relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 17, in the Step 2A, prong 2 of the analysis, the limitation of wherein the sufficient minimal amount of features and the absent minimal amount of features are enhanced via an auto-encoder, under the broadest reasonable interpretation, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than the sufficient minimal amount of features and the absent minimal amount of features are enhanced via an auto-encoder) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the sufficient minimal amount of features and the absent minimal amount of features are enhanced via an auto-encoder, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 18, in the Step 2A, prong 1 of the analysis, the limitations of wherein the finding the sufficient minimal amount of features and the finding the absent minimal amount of features use a projected fast iterative shrinkage-thresholding algorithm to solve for each, respectively, under the broadest reasonable interpretation, involves mathematical formula, relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 19, in the Step 2A, prong 1 of the analysis, the limitations of wherein the pertinent positive is found by solving the following optimization problem:

    PNG
    media_image5.png
    288
    591
    media_image5.png
    Greyscale
under the broadest reasonable interpretation, involves mathematical formula, relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 20, in the Step 2A, prong 1 of the analysis, the limitations of wherein the minimally sufficient component comprises a pertinent positive indicating a feature present in a correct classification of the classification, and wherein the contrastive characteristics or features comprise a pertinent negative indicating a feature absent from the correct classification of the classification, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 21, in the Step 2A, prong 1 of the analysis, the limitations of wherein the highlighting identifies a feature present in a correct classification of the classification, and wherein identifying identifies a feature that is not intended to be in the input of the correct classification of the classification, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 22, according to the first step (Step 1) of the 101 analysis, claim 12 is directed to a system (manufacture), and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next Step 2A, prong 1 of the analysis, the limitations of highlighting a minimally sufficient component in an input to justify a classification;  classifying the input as the classification based on the minimally sufficient component; identifying contrastive characteristics or features of the input that are minimally and critically absent, the contrastive characteristics or features being different from the minimally sufficient component and necessarily absent from the input to prevent the classification from changing to a second classification that is different from the classification; and maintaining the classification and distinguishing the classification from a second input that is closest to the classification but is identified as the second classification based on an analysis using the minimally sufficient component and the contrastive characteristics or features, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a system for contrastive explanations for interpreting a deep neural network, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a system comprising a processor and a memory storing instructions to cause the processor to perform) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a system comprising a processor and a memory storing instructions to cause the processor to perform, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 24, according to the first step (Step 1) of the 101 analysis, claim 24 is directed to a method (process), and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next Step 2A, prong 1 of the analysis, the limitation of, creating a model that solves an optimization problem over a perturbation variable, the perturbation variable being a basis to explain a result of the model, the model performing computations including, under the broadest reasonable interpretation, involves mathematical formula, relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the same step (Step 2A, prong 1) of the analysis, the limitations of finding a sufficient minimal amount of features in an input that are sufficient in themselves to yield a first classification; and finding an absent minimal amount of features that should be absent in the input to prevent the first classification from changing to a second classification; and providing an explanation of the input using the perturbation variable based on the sufficient minimal amount of features and the absent minimal amount of features in the result of the model, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising some steps) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising some steps, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 25, according to the first step (Step 1) of the 101 analysis, claim 25 is directed to a method (process), and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next Step 2A, prong 1 of the analysis, the limitations of, creating a model that includes: finding a sufficient minimal amount of features in an input that are sufficient in themselves to yield a first classification and that are necessarily absent to maintain the first classification by: given a natural example, computing, within the model, an interpretable perturbation such that the model has the first classification after removing the interpretable perturbation indicating that the removed interpretable perturbation is representative of a model prediction for the natural example; and Serial No. 16/202,24911 Docket No. P201805724US01 YOR.1254 finding an absent minimal amount of features that should be absent in the input to prevent a classification result from changing from the first classification to a second classification by using the sufficient minimal amount of features and absent minimal amount of features by: computing, within the model, a second interpretable perturbation to study a difference between a most probable prediction for the natural example and a most probable prediction for the natural example combined with the second interpretable perturbation, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising some steps) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising some steps, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 27,  in the Step 2A, prong 1 of the analysis, the limitation of, wherein both the of the minimally sufficient component and the contrastive characteristics or features are required for maintaining the classification, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10, 12-14, 20-22, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach et al (On Pixel-Wise Explanations for Non-Linear Classifier Decisions by Layer-wise Relevance Propagation, 2015).
Regarding claim 1
Bach teaches: A computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising: highlighting a minimally sufficient component in an input to justify a classification ([Abstract] We introduce a methodology that allows to visualize the contributions of single pixels to predictions for kernel-based classifiers over Bag of Words features and for multilayered neural networks. [Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit. Note: the middle horizontal stroke corresponds to a minimally sufficient component, the digit 3 corresponds to the input);
classifying the input as the classification based on the minimally sufficient component ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit. Note: the middle horizontal stroke corresponds to a minimally sufficient component, the digit 3 corresponds to the input); 
identifying contrastive characteristics or features of the input that are minimally and critically absent, the contrastive characteristics or features being different from the minimally sufficient component and necessarily absent from the input to prevent the classification from changing to a second classification that is different from the classification ([Page 30, Fig 16 legend] Evidence for a handwritten digit being a “3” or a “8”. Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: The middle horizontal stroke featured in the digit 3 corresponds to the minimally sufficient component. The absence of vertical connections on the left of the image corresponds to the contrastive characteristics or features being different from the minimally sufficient component and necessarily absent from the input to prevent the classification from changing to a second classification of 8 that is different from the classification of 3); 
and maintaining the classification and distinguishing the classification from a second input that is closest to the classification but is identified as the second classification based on an analysis using the minimally sufficient component and the contrastive characteristics or features ([Page 30, Fig 16 legend] Evidence for a handwritten digit being a “3” or a “8”. Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Evidence for being a “8” feature again the middle horizontal stroke, however, the absence of connections on the left side of the digit constitutes negative evidence. Note: 3 corresponds to maintaining the classification and 8 corresponds to the second classification).

Regarding claim 2
Bach teaches: The computer-implemented method of claim 1, further comprising: finding a sufficient minimal amount of features in the input that are sufficient in themselves to yield a same classification ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit); 
finding an absent minimal amount of features that should be absent in the input to prevent a classification result from changing ([Page 30, Fig 16 legend] and the absence of vertical connections on the left of the image. Note. Absence of vertical connections on the left of the image prevents it from changing the classification from 3 to 8 for example); 
and providing an explanation of the input based on the sufficient minimal amount of features and the absent minimal amount of features ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: Classifying as “3” is supported by… corresponds to providing an explanation).

Regarding claim 3
Bach teaches: The computer-implemented method of claim 1, wherein the identifying identifies pertinent negatives as the contrastive characteristics or features that are minimally and critically absent from the input, and wherein the highlighting highlights pertinent positives as the minimally sufficient component in the input to justify the classification ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: The absence of vertical connections on the left of the image corresponds to pertinent negatives as the contrastive characteristics or features that are minimally and critically absent from the input and middle horizontal stroke featured in this digit corresponds to pertinent positives as the minimally sufficient component in the input to justify the classification).

Regarding claim 9
Bach teaches: The computer-implemented method of claim 1, wherein the minimally sufficient component comprises a pertinent positive indicating a feature present in a correct classification of the classification, and wherein the contrastive characteristics or features comprise a pertinent negative indicating a feature absent from the correct classification of the classification ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: Middle horizontal stroke featured in this digit corresponds to  the minimally sufficient component comprises a pertinent positive indicating a feature present in a correct classification of the classification and the absence of vertical connections on the left of the image corresponds to the contrastive characteristics or features comprise a pertinent negative indicating a feature absent from the correct classification).


Regarding claim 10
Bach teaches: The computer-implemented method of claim 1, wherein the highlighting identifies a feature present in a correct classification of the classification, and wherein identifying identifies a feature that is not intended to be in the input of the correct classification of the classification ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: The middle horizontal stroke featured in this digit corresponds to highlighting identifies a feature present in a correct classification and the absence of vertical connections on the left of the image corresponds to identifying identifies a feature that is not intended to be in the input of the correct classification).

Regarding claim 12
Bach teaches: A computer program product for contrastive explanations for interpreting a deep neural network, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: highlighting a minimally sufficient component in an input to justify a classification ([Abstract] We introduce a methodology that allows to visualize the contributions of single pixels to predictions for kernel-based classifiers over Bag of Words features and for multilayered neural networks. [Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit. Note: the middle horizontal stroke corresponds to a minimally sufficient component, the digit 3 corresponds to the input); 
classifying the input as the classification based on the minimally sufficient component ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit. Note: the middle horizontal stroke corresponds to a minimally sufficient component, the digit 3 corresponds to the classified input);
identifying contrastive characteristics or features of the input that are minimally and critically absent, the contrastive characteristics or features being different from the minimally sufficient component and necessarily absent from the input to prevent the classification from changing to a second classification that is different from the classification ([Page 30, Fig 16 legend] Evidence for a handwritten digit being a “3” or a “8”. Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: The middle horizontal stroke featured in the digit 3 corresponds to the minimally sufficient component. The absence of vertical connections on the left of the image corresponds to the contrastive characteristics or features being different from the minimally sufficient component and necessarily absent from the input to prevent the classification from changing to a second classification of 8 that is different from the classification of 3); 
and maintaining the classification and distinguishing the classification from a second input that is closest to the classification but is identified as the second classification based on an analysis using the minimally sufficient component and the contrastive characteristics or features ([Page 30, Fig 16 legend] Evidence for a handwritten digit being a “3” or a “8”. Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Evidence for being a “8” feature again the middle horizontal stroke, however, the absence of connections on the left side of the digit constitutes negative evidence. Note: 3 corresponds to maintaining the classification and 8 corresponds to the second classification).

Regarding claim 13
Bach teaches: The computer program product of claim. 12, further comprising: finding a sufficient minimal amount of features in the input that are sufficient in themselves to yield a same classification ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit); 
finding an absent minimal amount of features that should be absent in the input to prevent a classification result from changing ([Page 30, Fig 16 legend] and the absence of vertical connections on the left of the image. Note. Absence of vertical connections on the left of the image prevents it from changing the classification from 3 to 8 for example); 
and providing an explanation of the input based on the sufficient minimal amount of features and the absent minimal amount of features ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: Classifying as “3” is supported by… corresponds to providing an explanation).

Regarding claim 14
Bach teaches: The computer program product of claim 12, wherein the identifying identifies pertinent negatives as the contrastive characteristics or features that are minimally and critically absent from the input, and wherein the highlighting highlights pertinent positives as the minimally sufficient component in the input to justify the classification ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: The absence of vertical connections on the left of the image corresponds to pertinent negatives as the contrastive characteristics or features that are minimally and critically absent from the input and middle horizontal stroke featured in this digit corresponds to pertinent positives as the minimally sufficient component in the input to justify the classification).

Regarding claim 20
Bach teaches: The computer program product of claim 12, wherein the minimally sufficient component comprises a pertinent positive indicating a feature present in a correct classification of the classification, and wherein the contrastive characteristics or features comprise a pertinent negative indicating a feature absent from the correct classification of the classification ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: Middle horizontal stroke featured in this digit corresponds to  the minimally sufficient component comprises a pertinent positive indicating a feature present in a correct classification of the classification and the absence of vertical connections on the left of the image corresponds to the contrastive characteristics or features comprise a pertinent negative indicating a feature absent from the correct classification).


Regarding claim 21
Bach teaches: The computer program product of claim 12, wherein the highlighting identifies a feature present in a correct classification of the classification, and wherein identifying identifies a feature that is not intended to be in the input of the correct classification of the classification ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: The middle horizontal stroke featured in this digit corresponds to highlighting identifies a feature present in a correct classification and the absence of vertical connections on the left of the image corresponds to identifying identifies a feature that is not intended to be in the input of the correct classification).

Regarding claim 22
Bach teaches: A system for contrastive explanations for interpreting a deep neural network, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: highlighting a minimally sufficient component in an input to justify a classification ([Abstract] We introduce a methodology that allows to visualize the contributions of single pixels to predictions for kernel-based classifiers over Bag of Words features and for multilayered neural networks. [Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit. Note: the middle horizontal stroke corresponds to a minimally sufficient component, the digit 3 corresponds to the input);
classifying the input as the classification based on the minimally sufficient component ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit. Note: the middle horizontal stroke corresponds to a minimally sufficient component, the digit 3 corresponds to the classified input);
identifying contrastive characteristics or features of the input that are minimally and critically absent, the contrastive characteristics or features being different from the minimally sufficient component and necessarily absent from the input to prevent the classification from changing to a second classification that is different from the classification ([Page 30, Fig 16 legend] Evidence for a handwritten digit being a “3” or a “8”. Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: The middle horizontal stroke featured in the digit 3 corresponds to the minimally sufficient component. The absence of vertical connections on the left of the image corresponds to the contrastive characteristics or features being different from the minimally sufficient component and necessarily absent from the input to prevent the classification from changing to a second classification of 8 that is different from the classification of 3); 
and maintaining the classification and distinguishing the classification from a second input that is closest to the classification but is identified as the second classification based on an analysis using the minimally sufficient component and the contrastive characteristics or features ([Page 30, Fig 16 legend] Evidence for a handwritten digit being a “3” or a “8”. Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Evidence for being a “8” feature again the middle horizontal stroke, however, the absence of connections on the left side of the digit constitutes negative evidence. Note: 3 corresponds to maintaining the classification and 8 corresponds to the second classification).

Regarding claim 25
Bach teaches: A computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising ([Abstract] We introduce a methodology that allows to visualize the contributions of single pixels to predictions for kernel-based classifiers over Bag of Words features and for multilayered neural networks): 
creating a model that includes: finding a sufficient minimal amount of features in an input that are sufficient in themselves to yield a first classification and that are necessarily absent to maintain the first classification by ([Page 25, Paragraph 2] For example, evidence for the handwritten digit “1” comes from the presence of a vertical bar on the pixel grid, but also from the absence of horizontal bar starting from the top of the vertical bar, which would make it a “7”. Note: 1 corresponds to the first classification. The presence of a vertical bar corresponds to a sufficient minimal amount of features. The absence of horizontal bar starting from the top of the vertical bar corresponds to the features that are necessarily absent to maintain the first classification): 
given a natural example, computing, within the model, an interpretable perturbation such that the model has the first classification after removing the interpretable perturbation indicating that the removed interpretable perturbation is representative of a model prediction for the natural example ([Page 36, Figure 23, Row 2] Note: The digit 7 in the left most box corresponds to a natural example. The right most box corresponds to the first classification of [1]. The figure shows the top horizontal line being removed from the digit 7 in the left most box corresponding to removing the interpretable perturbation);
and finding an absent minimal amount of features that should be absent in the input to prevent a classification result from changing from the first classification to a second classification by using the sufficient minimal amount of features and absent minimal amount of features by ([Page 25, Paragraph 2] For example, evidence for the handwritten digit “1” comes from the presence of a vertical bar on the pixel grid, but also from the absence of horizontal bar starting from the top of the vertical bar, which would make it a “7”. Note: 1 corresponds to the first classification. The presence of a vertical bar corresponds to a sufficient minimal amount of features. The absence of horizontal bar starting from the top of the vertical bar corresponds to the features that are necessarily absent to maintain the first classification):
computing, within the model, a second interpretable perturbation to study a difference between a most probable prediction for the natural example and a most probable prediction for the natural example combined with the second interpretable perturbation ([Page 36, Figure 23] Note: 4th box on Row 2 corresponds to the second interpretable perturbation).

Regarding claim 27
Bach teaches: The computer-implemented method of claim 1, wherein both the of the minimally sufficient component and the contrastive characteristics or features are required for maintaining the classification ([Page 30, Fig 16 legend] Evidence for a handwritten digit being a “3” or a “8”. Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Note: The absence of vertical connections on the left of the image corresponds to the contrastive characteristics or features, the middle horizontal stroke in the digit 3 corresponds to the minimally sufficient component, and 3 corresponds to the classification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (On Pixel-Wise Explanations for Non-Linear Classifier Decisions by Layer-wise Relevance Propagation, 2015) in view of Fong et al (Interpretable Explanations of Black Boxes by Meaningful Perturbation, 2017).
Regarding claim 5
Bach teaches: The computer-implemented method of claim 3 (as shown above).
However, Bach does not explicitly disclose: wherein the pertinent negative is found by solving an optimization problem for an interpretable perturbation to determine a difference between most probable class predictions.
Fong teaches, in an analogous system: wherein the pertinent negative is found by solving an optimization problem for an interpretable perturbation to determine a difference between most probable class predictions ([Page 3429, Abstract, Paragraph 2] we specialise the framework to find the part of an image most responsible for a classifier decision. Unlike previous works, our method is model-agnostic and testable because it is grounded in explicit and interpretable image perturbations. [Page 3430, Paragraph 3] We introduce a differentiable method that allows for the effect of the joint inclusion/ exclusion of different image regions to be considered. Note: Exclusion of different image regions corresponds to pertinent negative. Classifier decision corresponds to determining a difference between most probable class predictions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrastive explanation method of Bach to incorporate the teachings of Fong wherein the pertinent negative is found by solving an optimization problem for an interpretable perturbation to determine a difference between most probable class predictions. One would have been motivated to do this modification because doing so would give the benefit of using a method that is model-agnostic and testable as taught by Fong paragraph [Page 3429, Abstract, Paragraph 2].

Regarding claim 16
Bach teaches: The computer program product of claim 14 (as shown above).
However, Bach does not explicitly disclose: wherein the pertinent negative is found by solving an optimization problem for an interpretable perturbation to determine a difference between most probable class predictions.
Fong teaches, in an analogous system: wherein the pertinent negative is found by solving an optimization problem for an interpretable perturbation to determine a difference between most probable class predictions ([Page 3429, Abstract, Paragraph 2] we specialise the framework to find the part of an image most responsible for a classifier decision. Unlike previous works, our method is model-agnostic and testable because it is grounded in explicit and interpretable image perturbations. [Page 3430, Paragraph 3] We introduce a differentiable method that allows for the effect of the joint inclusion/ exclusion of different image regions to be considered. Note: Exclusion of different image regions corresponds to pertinent negative. Classifier decision corresponds to determining a difference between most probable class predictions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product for contrastive explanations of Bach to incorporate the teachings of Fong wherein the pertinent negative is found by solving an optimization problem for an interpretable perturbation to determine a difference between most probable class predictions. One would have been motivated to do this modification because doing so would give the benefit of using a method that is model-agnostic and testable as taught by Fong paragraph [Page 3429, Abstract, Paragraph 2].

Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (On Pixel-Wise Explanations for Non-Linear Classifier Decisions by Layer-wise Relevance Propagation, 2015) in view of Hammond et al (US 20170213154 A1).
Regarding claim 6
Bach teaches: The computer-implemented method of claim 2, wherein the sufficient minimal amount of features and the absent minimal amount of features (as shown above). 
However, Bach does not explicitly disclose: are enhanced via an auto-encoder.
Hammond teaches, in an analogous system: are enhanced via an auto-encoder ([0025] stacked de-noising auto-encoders. [0061] These systems are self-learning and trained rather than explicitly programmed and excel in areas where the solution or feature detection is difficult to express in a traditional computer program. Note: Improving feature detection corresponds to enhanced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrastive explanation method of Bach to incorporate the teachings of Hammond to enhance via an auto-encoder. One would have been motivated to do this modification because doing so would give the benefit of using an AI model as taught by Hammond paragraph [0025] and excel in areas where the solution or feature detection is difficult to express in a traditional computer program as taught by Hammond paragraph [0061].

Regarding claim 11
Bach teaches: The computer-implemented method of claim 1 (as shown above).
However, Bach does not explicitly disclose: embodied in a cloud-computing environment.
Hammond teaches, in an analogous system: embodied in a cloud-computing environment (A cloud provider can install and operate application software in a cloud (e.g., the network 720 such as the Internet) and cloud users can access the application software from one or more of the client computing systems [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrastive explanation method of Bach to incorporate the teachings of Hammond to use an embodiment in a cloud-computing environment. One would have been motivated to do this modification because doing so would give the benefit of transparency to the cloud user, who sees only a single access point as taught by Hammond paragraph [0120].

Regarding claim 17
Bach teaches: The computer program product of claim 13, wherein the sufficient minimal amount of features and the absent minimal amount of features (as shown above). 
However, Bach does not explicitly disclose: are enhanced via an auto-encoder.
Hammond teaches, in an analogous system: are enhanced via an auto-encoder (stacked de-noising auto-encoders [0025]. These systems are self-learning and trained rather than explicitly programmed and excel in areas where the solution or feature detection is difficult to express in a traditional computer program [0061]. Note: Improving feature detection corresponds to enhanced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product for contrastive explanations of Bach to incorporate the teachings of Hammond to enhance via an auto-encoder. One would have been motivated to do this modification because doing so would give the benefit of using an AI model as taught by Hammond paragraph [0025] and excel in areas where the solution or feature detection is difficult to express in a traditional computer program as taught by Hammond paragraph [0061].

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (On Pixel-Wise Explanations for Non-Linear Classifier Decisions by Layer-wise Relevance Propagation, 2015) and in view of Beck et al (A Fast Iterative Shrinkage-Thresholding Algorithm for Linear Inverse Problems", 2009).
Regarding claim 7
Bach teaches: The computer-implemented method of claim 2, wherein the finding the sufficient minimal amount of features and the finding the absent minimal amount of features (as shown above).
However, Bach does not explicitly disclose: use a projected fast iterative shrinkage-thresholding algorithm to solve for each, respectively.
Beck teaches, in an analogous system: use a projected fast iterative shrinkage-thresholding algorithm to solve for each, respectively (We consider the class of iterative shrinkage-thresholding algorithms (ISTA) for solving linear inverse problems arising in signal/image processing. In this paper we present a new fast iterative shrinkage-thresholding algorithm (FISTA) [Abstract]. The problem of estimating x from the observed blurred and noisy image b is called an image deblurring problem [Page 183, Section 1, Paragraph 2]. Note: FISTA is shown to be able to solve image deblurring in blurred and noisy images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrastive explanation method of Bach to incorporate the teachings of Beck to use a projected fast iterative shrinkage-thresholding algorithm to solve for each. One would have been motivated to do this modification because doing so would give the benefit of solving image deblurring in blurred and noisy images as taught by Beck paragraph [Page 183, Section 1, Paragraph 2].

Regarding claim 18
Bach teaches: The computer program product of claim 13, wherein the finding the sufficient minimal amount of features and the finding the absent minimal amount of features (as shown above).
However, Bach does not explicitly disclose: use a projected fast iterative shrinkage-thresholding algorithm to solve for each, respectively.
Beck teaches, in an analogous system: use a projected fast iterative shrinkage-thresholding algorithm to solve for each, respectively (We consider the class of iterative shrinkage-thresholding algorithms (ISTA) for solving linear inverse problems arising in signal/image processing. In this paper we present a new fast iterative shrinkage-thresholding algorithm (FISTA) [Abstract]. The problem of estimating x from the observed blurred and noisy image b is called an image deblurring problem [Page 183, Section 1, Paragraph 2]. Note: FISTA is shown to be able to solve image deblurring in blurred and noisy images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product for contrastive explanations of Bach to incorporate the teachings of Beck to use a projected fast iterative shrinkage-thresholding algorithm to solve for each. One would have been motivated to do this modification because doing so would give the benefit of solving image deblurring in blurred and noisy images as taught by Beck paragraph [Page 183, Section 1, Paragraph 2].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (On Pixel-Wise Explanations for Non-Linear Classifier Decisions by Layer-wise Relevance Propagation, 2015) and in view of Scardi et al (Developing an empirical model of phytoplankton primary production: a neural network case study, 1999).
Regarding claim 24
Bach teaches: A computer-implemented method for contrastive explanations for interpreting a deep neural network, the contrastive explanation method comprising ([Abstract] We introduce a methodology that allows to visualize the contributions of single pixels to predictions for kernel-based classifiers over Bag of Words features and for multilayered neural networks): 
finding a sufficient minimal amount of features in an input that are sufficient in themselves to yield a first classification ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit); 
and finding an absent minimal amount of features that should be absent in the input to prevent the first classification from changing to a second classification (and the absence of vertical connections on the left of the image [Page 30, Fig 16 legend]. Note: Absence of vertical connections on the left of the image prevents it from changing the classification from 3 to 8 for example); 
and providing an explanation of the input based on the sufficient minimal amount of features and the absent minimal amount of features in the result of the model ([Page 30, Fig 16 legend] Classifying as “3” is supported by the middle horizontal stroke featured in this digit and the absence of vertical connections on the left of the image. Explanations are again stable for various models and samples).
However, Bach does not explicitly disclose: creating a model that solves an optimization problem over a perturbation variable, the perturbation variable being a basis to explain a result of the model, the model performing computations including: and using the perturbation variable.
Scardi teaches, in an analogous system: creating a model that solves an optimization problem over a perturbation variable, the perturbation variable being a basis to explain a result of the model, the model performing computations including ([Page 222, Column 2, Paragraph 2] However, the procedure we used was able to analyze the first-order effects of input perturbation on the neural network output and the results provided a useful insight both into the neural network mechanics and primary produc-tion processes):  
using the perturbation variable ([Page 219, Last Paragraph] Fig. 7. Percentage variation of the mean square error of the neural network output at increasing levels of input perturbation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method for contrastive explanations of Bach to incorporate the teachings of Scardi to create a model that solves an optimization problem over a perturbation variable, the perturbation variable being a basis to explain a result of the model, the model performing computations and using the perturbation variable. One would have been motivated to do this modification because doing so would give the benefit of providing a useful insight both into the neural network mechanics and primary production processes as taught by Scardi paragraph [Page 222, Column 2, Paragraph 2].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galloway et al (2018) discloses Adversarial Training Versus Weight Decay

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128